Citation Nr: 9925963	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  99-11 559	)	DATE
	)
	)


THE ISSUES

1.  Eligibility for payment of attorney fees from past-due 
benefits resulting from a Board decision of July 24, 1996, 
granting entitlement to an increased rating for Post-
Traumatic Stress Disorder (PTSD) from 50 percent to 70 
percent disabling. 

2.  Eligibility for payment of attorney fees from past-due 
benefits resulting from a rating action of August 14, 1998, 
granting entitlement to an increased rating for colitis from 
10 percent to 30 percent disabling, and entitlement to a 
Total Disability Rating based on Individual Unemployability 
(TDIU).


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel





INTRODUCTION

The veteran had active military service from September 1969 
to August 1972. 

This matter relating to attorney fees is before the Board of 
Veterans' Appeals (Board) following proceedings at the Togus, 
Maine Regional Office (RO) of the Department of Veterans 
Affairs (VA) relating to claims by the veteran for VA 
benefits.  

The claimant in the present case is an attorney who was 
retained by the veteran in November 1993. 

The RO notified both the veteran and his attorney by a letter 
on June 23, 1999, that the case was being transferred to the 
Board for a determination concerning the attorney's 
eligibility for payment of attorney fees from past-due 
benefits.  They were advised that any additional evidence or 
argument should be submitted to the Board within 30 days.  No 
response was received from the veteran or his attorney.


FINDINGS OF FACT

1.  A Board decision in July 1993 denied the veteran's claims 
for entitlement to an increased rating for Post-Traumatic 
Stress Disorder (PTSD) from 50 percent; denied the veteran's 
claim for entitlement to an increased rating for colitis from 
10 percent; and denied the veteran's claim for a Total 
Disability Rating based on Individual Unemployability (TDIU). 

2.  The original notice of disagreement for this claim was 
received on or after November 18, 1988.

3.  The attorney, F. J., was retained within one year after 
the July 1993 Board decision. 

4.  The fee agreements signed by the parties in November 1993 
and November 1997 provide for direct VA payment to the 
claimant of a contingency fee consisting of 20 percent of 
past-due benefits awarded to the veteran, but not more, such 
fee to be paid by the VA from past-due benefits.

5.  The claimant rendered legal services involving the 
veteran's VA claim.

6.  Past-due benefits are available to the veteran as a 
result of a July 24, 1996, Board decision, which granted an 
increased rating for PTSD from 50 percent to 70 percent.

7.  Past-due benefits are available to the veteran as a 
result of an August 14, 1998, RO rating decision, which 
granted an increased rating for colitis from 10 percent to 30 
percent and granted entitlement to a TDIU. 


CONCLUSIONS OF LAW

1.  The criteria for a valid fee agreement between the 
attorney and the veteran as to VA representation have been 
met with respect to the veteran's claim for an increased 
rating from 50 percent for PTSD.  38 U.S.C.A. § 5904(c)(1) 
(West 1991 & Supp. 1998); 38 C.F.R. § 20.609(c) (1998).

2.  The criteria for a valid fee agreement between the 
attorney and the veteran as to VA representation have been 
met with respect to the veteran's claims for an increased 
rating for colitis from 10 percent, and for a TDIU. 
38 U.S.C.A. § 5904(c)(1) (West 1991 & Supp. 1998); 38 C.F.R. 
§ 20.609(c) (1998).

3.  The fee specified in the agreement as being payable 
directly to the claimant in the amount of 20 percent of past-
due benefits awarded to the veteran is presumed to be 
reasonable and may be paid from past-due benefits created by 
favorable adjudication of the claim for an increased rating 
for PTSD from 50 percent to 70 percent. 38 U.S.C.A. § 5904(d) 
(West 1991 & Supp. 1998); 38 C.F.R. § 20.609(f),(h) (1998).

4.  The fee specified in the agreement as being payable 
directly to the claimant in the amount of 20 percent of past-
due benefits awarded to the veteran is presumed to be 
reasonable and may be paid from past-due benefits created by 
favorable adjudication of the claims for an increased rating 
for colitis from 10 percent to 30 percent, and for a TDIU. 
38 U.S.C.A. § 5904(d) (West 1991 & Supp. 1998); 38 C.F.R. 
§ 20.609(f),(h) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Judicial Review Act (VJRA, Public Law 100-687, 
102 Stat. 4105 (1988)) allows VA claimants to enter into 
agreements with attorneys and agents for the payment of fees 
for services in representing them in VA proceedings, provided 
that the fees are neither "unreasonable" nor "excessive."  
Before enactment of the VJRA, the fees which could lawfully 
be charged by attorneys and accredited agents in VA 
proceedings had been limited to $10 since the 1860's.  See 
Walters v. National Association of Radiation Survivors, 473 
U.S. 305 (1985).  A fee may now be charged if, and only if, 
the following conditions are met:  

(1) A final decision must have been 
promulgated by the Board with respect to 
the issue, or issues, involved.  Fees may 
neither be charged, allowed, nor paid for 
services provided before the date on 
which the Board first makes a final 
decision on the case.  38 U.S.C.A. 
§ 5904(c)(1) (West 1991 & Supp. 1998); 
38 C.F.R. § 20.609(c)(1) (1998).  

(2) The Notice of Disagreement which 
preceded the Board decision with respect 
to the issue, or issues, involved must 
have been received by the RO on or after 
November 18, 1988.  VJRA § 403, 102 Stat. 
4122; 38 C.F.R. § 20.609 (c) (2) (1998).  

(3) The attorney at law or agent must 
have been retained not later than one 
year following the date on which the 
decision of the Board with respect to the 
issue, or issues, involved was 
promulgated.  38 U.S.C.A. § 5904(c)(1) 
(West 1991 & Supp. 1998); 38 C.F.R. 
§ 20.609(c)(3) (1998).  


Eligibility to receive attorney fees stemming from the 
Board's July 24, 1996, decision.  

In July 1993, the Board denied the veteran's claim of 
entitlement to an increased rating for PTSD from 50 percent.  
The Notice of Disagreement which preceded such Board decision 
was received by the RO after November 18, 1988.  Thereafter, 
in November 1993, the veteran retained the attorney, which 
was within one year of the July 1993 Board decision.  
Therefore, the three statutory and regulatory criteria 
necessary for the attorney to charge a fee for his services 
have been met.  38 U.S.C.A. § 5904(c)(1) (West 1991 & Supp. 
1998); 38 C.F.R. § 20.609(c) (1998).  

The law specifies that the total fee payable to an attorney 
may not exceed 20 percent of the total amount of any past-due 
benefits awarded in the veteran's claim.  38 U.S.C.A. 
§ 5904(d) (West 1991 & Supp. 1998).  Fees totaling no more 
than 20 percent of any past-due amounts are presumed to be 
reasonable.  38 C.F.R. § 20.609(f) (1998).  The attorney fee 
agreement executed between the parties on November 26, 1993, 
allows for payment of 20 percent of the total amount of past-
due benefits awarded in the veteran's claim, but no more.  
Therefore the attorney fee agreement satisfies the criteria 
pursuant to 38 U.S.C.A. § 5904 (d) and 38 C.F.R. § 20.609 
(f).

The record shows that the attorney, F. M. J., rendered legal 
services on the veteran's behalf after the Board's July 1993 
denial.  The veteran thereafter appealed his claim to the 
United States Court of Veterans Appeals (Subsequently, the 
name of the Court was changed to the United States Court of 
Appeals for Veterans Claims; in this decision, references to 
the Court, whether before or after the name change, will be 
stated simply as "the Court").  In August 1994, the Court 
vacated and remanded the Board's denial of the claim for an 
increased rating for PTSD from 50 percent. 

By decision dated July 24, 1996, the Board granted 
entitlement to an increased rating for PTSD from 50 percent 
to 70 percent.  Thus, attorney fees are payable from past-due 
benefits stemming from this award.  The amount payable to the 
attorney will be discussed below.


Calculation of past-due compensation payable to the appellant 
stemming from the 
Board's July 24, 1996, decision.

In preparation for referral of the attorney fee entitlement 
issue to the Board, the RO made preliminary calculations of 
the dollar amount of past-due compensation payable to the 
appellant and of the portion potentially payable to the 
attorney.  These figures were furnished to the parties in the 
notification letter of June 23, 1999.  As described below, 
the amount payable as attorney fees following the Board's 
July 1996 decision will have to be revised.  

Since the granting of entitlement to an increased rating for 
PTSD from 50 to 70 percent was made effective from September 
25, 1989, compensation based on this rating is payable to the 
appellant from October 1, 1989, since this is first day of 
the following month.  38 U.S.C.A. § 5111 (West 1991).  In its 
calculation of past-due benefits, the RO correctly chose 
October 1, 1989, as the effective date for the beginning of 
payment of benefits. 

Calculation by the RO of the amount of past-due benefits 
created by the grant of entitlement to an increased rating 
for PTSD from 50 percent to 70 percent must also comply with 
the provisions of 38 C.F.R. § 20.609(h)(3) (1998), which 
states that the termination date of the period of past-due 
benefits for attorney fee purposes is the date of the award, 
not the last day of the month of the award.  In this 
instance, the Board decision granting entitlement to an 
increased rating for PTSD from 50 percent to 70 percent took 
place on July 24, 1996.  The regulation specifies as follows:

"past-due benefits" means a non-
recurring payment resulting from a 
benefit, or benefits, granted on appeal 
or awarded on the basis of a denial by 
the Board of Veterans' Appeals or the 
lump-sum payment which represents the 
total amount of recurring cash payments 
which accrued between the effective date 
of the award, as determined by applicable 
laws and regulations, and the date of the 
grant of the benefit by the agency of 
original jurisdiction, the Board of 
Veterans' Appeals, or an appellate court.  

Therefore, under the applicable laws and regulations, the 
period of past-due benefits from the granting of entitlement 
to an increased rating for PTSD from 50 percent to 70 percent 
for attorney fee purposes extends from October 1, 1989, 
through July 24, 1996.  As the RO chose January 31, 1997, as 
the termination date of the period of past-due benefits for 
attorney fee purposes, they should recalculate its figures 
using July 24, 1996, as the termination date.  


Eligibility to receive attorney fees stemming from the RO's 
August 14, 1998, rating decision.

In July 1993, the Board denied the veteran's claims of 
entitlement to an increased rating for colitis from 10 
percent and a TDIU.  The Notice of Disagreement which 
preceded such Board decision was received by the RO after 
November 18, 1988.  Thereafter, in November 1993, the veteran 
retained the attorney, which was within one year of the July 
1993 Board decision.  Therefore, the three statutory and 
regulatory criteria necessary for the attorney to charge a 
fee for his services have been met.  38 U.S.C.A. § 5904(c)(1) 
(West 1991 & Supp. 1998); 38 C.F.R. § 20.609(c) (1998).  

The law specifies that the total fee payable to an attorney 
may not exceed 20 percent of the total amount of any past-due 
benefits awarded in the veteran's claim.  38 U.S.C.A. 
§ 5904(d) (West 1991 & Supp. 1998).  Fees totaling no more 
than 20 percent of any past-due amounts are presumed to be 
reasonable.  38 C.F.R. § 20.609(f) (1998).  The attorney fee 
agreement executed between the parties on November 30, 1997, 
allows for payment of 20 percent of the total amount of past-
due benefits awarded in the veteran's claim, but no more.  
Therefore the attorney fee agreement satisfies the criteria 
pursuant to 38 U.S.C.A. § 5904 (d) and 38 C.F.R. § 20.609 
(f).

The record shows that the attorney, F. M. J., rendered legal 
services on the veteran's behalf after the Board's July 1993 
denial.  The veteran thereafter appealed his claim to the 
Court, and in August 1994, the Court vacated and remanded the 
Board's denial of the claims for an increased rating for 
colitis from 10 percent and for a TDIU. 

By decision dated August 14, 1998, the RO granted entitlement 
to an increased rating for colitis from 10 percent to 30 
percent and for a TDIU.  Thus, attorney fees are payable from 
past-due benefits stemming from this award.  The amount 
payable to the attorney will be discussed below.


Calculation of past-due compensation payable to the appellant 
stemming from the 
RO's August 14, 1998, decision.

In preparation for referral of the attorney fee entitlement 
issue to the Board, the RO made preliminary calculations of 
the dollar amount of past-due compensation payable to the 
appellant and of the portion potentially payable to the 
attorney.  These figures were furnished to the parties in the 
notification letter of July 8, 1999.  As described below, the 
amount payable as attorney fees following the RO's April 1999 
rating decision will have to be revised.  

The granting of entitlement to an increased rating for 
colitis from 10 percent to 30 percent was made effective from 
May 17, 1990.  Also, the granting of entitlement to a TDIU 
was made effective from May 22, 1990.  Thus, compensation 
based on these ratings is payable to the appellant from June 
1, 1990, since this is first day of the following month.  38 
U.S.C.A. § 5111 (West 1991).  In its calculation of past-due 
benefits, the RO correctly chose June 1, 1990, as the 
effective date for the beginning of payment of benefits. 

Calculation by the RO of the amount of past-due benefits 
created by the grant of entitlement to an increased rating 
for colitis from 10 percent to 30 percent and the grant of a 
TDIU must also comply with the provisions of 38 C.F.R. 
§ 20.609(h)(3) (1998), which states that the termination date 
of the period of past-due benefits for attorney fee purposes 
is the date of the award, not the last day of the month of 
the award.  In this instance, the RO rating action granting 
entitlement to an increased rating for colitis from 10 
percent to 30 percent and for a TDIU took place on August 14, 
1998.  The regulation specifies as follows:

"past-due benefits" means a non-
recurring payment resulting from a 
benefit, or benefits, granted on appeal 
or awarded on the basis of a denial by 
the Board of Veterans' Appeals or the 
lump-sum payment which represents the 
total amount of recurring cash payments 
which accrued between the effective date 
of the award, as determined by applicable 
laws and regulations, and the date of the 
grant of the benefit by the agency of 
original jurisdiction, the Board of 
Veterans' Appeals, or an appellate court.  

Therefore, under the regulation, the period of past-due 
benefits from the granting of entitlement to an increased 
rating for colitis from 10 percent to 30 percent and for a 
TDIU extends from June 1, 1990, through August 14, 1998.  The 
RO chose October 31, 1998, as the termination date of the 
period of past-due benefits for attorney fee purposes.  
Therefore, the RO should recalculate its figures accordingly 
using August 14, 1998, as the termination date.  



Fees Paid Pursuant to the Equal Access to Justice Act (EAJA).

Records show that the veteran was authorized an EAJA payment 
of $1,557.00.  However, as will be explained below, the 
release of a part of the veteran's past-due benefits to the 
veteran's attorney will still be authorized despite the 
payment under the EAJA.  Under the EAJA, certain prevailing 
parties in litigation against the United States government 
may recover attorney fees at statutory rates unless the 
government's position in the litigation was substantially 
justified.  See 28 U.S.C.A. §  2412 (d) (1)(A) (1988).  In 
the Federal Courts Administration Act of 1992 (FCAA), 
Congress made EAJA applicable to VA adjudicative actions by 
including the United States Court of Appeals for Veterans 
Claims (Court) within the definition of "court" in 28 
U.S.C.A. §  2412 (d) (2) (f); Pub. L. No. 102-572, § 506 (a) 
(Oct. 29, 1992). 

In an opinion binding on the Board, the VA General Counsel 
concluded that § 506(c) of the FCAA expressly provided that, 
where the claimant's attorney receives fees for the same work 
under both 38 U.S.C.A. § 5904 and 28 U.S.C. § 2412, the 
claimant's attorney must refund to the claimant the amount of 
the smaller fee. VAOPGCPREC 12-97 (March 26, 1997).  The 
award under § 5904(b) allows the veteran's attorney to 
collect his fee out of the veteran's past-due benefits, while 
the EAJA award is paid by the Government to the veteran to 
defray the cost of legal services.  See Curtis v Brown, 8 
Vet.App. 104, 108-9 (1995) and Russell v. Sullivan, 930 F.2nd 
1443, 1446 (9th Cir. 1991).  The EAJA award therefore serves 
as a reimbursement to the veteran for fees paid of the past-
due disability benefits.  Accordingly, the veteran's attorney 
is permitted to seek recovery of attorney's fees under both 
38 U.S.C.A. § 5904 and 28 U.S.C. § 2412.  However, the 
attorney must keep only the larger of the fees recovered, and 
must refund the amount of the smaller fee to the claimant (in 
this case, the veteran) in accordance with § 506(c) of the 
FCAA. 

The precise amount due as a payment from past-due benefits 
under 38 U.S.C.A. § 5904 is not yet known, pending further 
calculations by the RO.  Once the veteran's attorney receives 
payment of fees for legal services rendered in connection 
with the veteran's VA claims, he will have to refund the 
smaller of the fees received under either the EAJA or the fee 
received pursuant to 38 U.S.C.A. § 5904.  In this case, the 
smaller fee will be the fee received under the EAJA.  The 
Board does not have the direct authority to order the 
veteran's attorney to make such payment.  However, not to 
make such payment would be a violation of both professional 
conduct and a direct violation of the Federal Law under 38 
U.S.C.A. § 5905 (West 1991 & Supp. 1998).

ORDER

Eligibility for payment directly by VA to the attorney for 
services rendered before the VA is established.  The attorney 
should be paid 20 percent of past-due benefits resulting from 
the decision of July 24, 1996, which awarded the veteran an 
increase from 50 percent to 70 percent for PTSD for the 
period from October 1, 1989, to July 24, 1996.  

Eligibility for payment directly by VA to the attorney for 
services rendered before the VA is established. The attorney 
should be paid 20 percent of past-due benefits resulting from 
the decision of August 14, 1998, which awarded the veteran an 
increase from 10 percent to 30 percent for colitis and 
awarded the veteran a TDIU for the period from June 1, 1990, 
to August 14, 1998. 



		
	G. H. SHUFELT
Member, Board of Veterans' Appeals


 


